115 Ga. App. 29 (1967)
153 S.E.2d 574
HALE
v.
SOUTHERN GUARANTY INSURANCE COMPANY.
42192.
Court of Appeals of Georgia.
Argued September 8, 1966.
Decided January 13, 1967.
Marson G. Dunaway, Jr., for appellant.
Matthews, Maddox, Walton & Smith, W. E. Davidson, Jr., for appellee.
FELTON, Chief Judge.
In this action by a named insured against her insurer to recover under the medical payments provisions of her automobile insurance policy, which excluded coverage of non-owned automobiles "furnished for the regular use" of the insured, the evidence showed that the automobile in question belonged to plaintiff's sister-in-law, who had given plaintiff and her husband its keys in May of 1965, making it available for an indefinite time for their unrestricted use and that, although their actual use of the automobile was rather infrequent, they nevertheless enjoyed continuous, uninterrupted possession of it with the privilege and opportunity of its use at such times and for such purposes as they wished up *30 through the date of the collision, August 25, 1965. Under the holding in Cotton States Mut. Ins. Co. v. Falls, 114 Ga. App. 812, the exclusionary clause was applicable to the automobile in question; therefore, the court did not err in its judgment sustaining the defendant insurer's motion for a summary judgment.
Judgment affirmed. Frankum and Pannell, JJ., concur.